Order of Supreme Court, Kings County, entered September 17, 1946, directing a recount and reeanvass, before a justice at Special Term, of all the votes cast in the election districts of the 13th Congressional District of the State of New York in the primary election for the nominee of the Democratic Party for the office of Representative in Congress from said Congressional District, modified on the facts by directing that said recount and reeanvass be had before Honorable Leander B. Faber, Official Referee of the Supreme Court, , at the Brooklyn office of the Board of Elections or at any other convenient- place, and remitting the matter to the Special Term. As "so modified, the order is affirmed, without costs. (See Matter of Kelly v. Cohen, 255 App. Div. 787.) . Lewis, P. J., Johnston, Adel and Aldrich, JJ., concur; Hagarty, J., not voting. Settle order on notice before the Presiding Justice.